There was a general verdict by the jury of guilty as charged in the indictment. The indictment in the first count charged the defendant with distilling, making, or manufacturing prohibited liquors, naming them; and in the second count he was charged with the unlawful possession of a still, etc., to be used for that purpose. The appeal is upon the record proper, there being no bill of exceptions. Upon examination we find the record regular in all things and without error. The judgment of conviction, from which this appeal was taken, will stand affirmed.
Affirmed.